Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 2, 2012 relating to the consolidated financial statements, the financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Micrel, Incorporated’s Annual Report on Form 10-K for the year ended December 31, 2011. /s/ PricewaterhouseCoopers LLP San Jose, California May 24, 2012
